Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a 2nd non-final Office Action on the merits in response to communications filed by Applicant on February 03, 2021. Claims 1, 3-20 are currently pending and examined below.

PROSECUTION IS HEREBY REOPENED
In view of the appeal brief filed on February 03, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 13-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarter et al. US2009/0063030 (“Howarter ") in view of Fairfield et al. US2014/0063232 (“Fairfield”).
	
Regarding claim(s) 1, 15, 19. Howarter discloses an apparatus comprising: 
an alert module in an alert zone that broadcasts an alert signal from a transmitter located in the alert zone, at a fixed location in the alert zone, to a vehicle on a roadway, the alert signal indicating a presence of the alert zone along the roadway, the alert zone comprising a construction zone (FIG. 4 is a pictorial representation of a wireless traffic zone in accordance with an illustrative embodiment. FIG. 4 illustrates a wireless traffic zone 400. The wireless traffic zone includes vehicles 402 and 404, a traffic detector 406, a sign 408, a wireless signal 410, a construction zone 412, and a wireless range 414), 
wherein the alert signal has a signal strength for an vehicle control system of the vehicle to receive and read the alert signal a predefined distance before entering the alert zone as the vehicle approaches the alert zone (para. 41, e.g. Once the vehicles 402 and 404 enter the wireless range 414, the GPS devices of the vehicles 402 and 404 may receive the wireless signal 410 and alert the drivers of the upcoming construction zone 412); an alert zone module, at a fixed location in the alert zone, that broadcasts, from the transmitter in the alert zone to the vehicle: a location of the alert zone, the  (para. 40, para. 41, e.g. the traffic detector 406 may broadcast a wireless signal 410 to inform the vehicles and corresponding GPS devices and drivers that the speed of the vehicles 402 and 404 should be reduced to 25 mph. Para. 42, e.g. two traffic detectors may be located at both ends of the construction zone 412 for more accurately informing the GPS device when the vehicle enters and leaves the construction zone 412. One or more traffic detectors may be used for more complex driving conditions and when more safety information and wireless coverage is necessary. The traffic detectors may broadcast start and stop locations for the construction zone in latitude and longitude, the speed limit within the construction zone and the duration or length of the construction zone.)
and a distance that the vehicle is from the alert zone boundaries, wherein the broadcasted distance is adjusted as the vehicle approaches the alert zone boundaries (para. 31, Para. 67-para. 68, e.g. distances between the vehicle and traffic detector, as well as relative speeds may be used to make the determination. The traffic logic may use any number of databases, tables, matrices, or other information to quickly make the determination of step 708.); and 
an instruction module, at a fixed location in the alert zone, that broadcasts one or more instructions regarding driving within the alert zone from the transmitter in the alert zone to the vehicle (para. 68-para. 70, e.g. the potential recommendations may include displaying a simple alert or information indicator to the driver or user of the GPS-enabled device. The recommendation may be displayed, played in a message, or as an alarm. For example, the user may have designated tones or alerts for speeding up, slowing down, or taking evasive action. The recommendation may be received by the driver or another passenger in the vehicle carrying a GPS-enabled device.)
Howarter does not explicitly teaches wherein the alert signal has a signal strength for an autonomous vehicle control system.
Fairfield teaches another construction zone signal transmitting system and method specifically for autonomous vehicle control (Abstract, para. 89, e.g. computing device may be configured to receive the traffic information from on-board or off-board sensors in communication with the computing device configured to control the vehicle 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Howarter by incorporating the applied teaching of Fairfield to improve traffic safety.

(Fairfield: Abstract, para. 89, e.g. computing device may be configured to receive the traffic information from on-board or off-board sensors in communication with the computing device configured to control the vehicle 402).

Regarding claim(s) 4, 17, 20. Howarter discloses wherein the instructions comprise one or more of a speed limit, lane change instructions, roadway surface conditions, a speed associated with an average speed in the alert zone, driving instructions, detour instructions, warnings of vehicles entering the roadway, and information indicating that a person is directing traffic (para. 68-para. 70, e.g. the potential recommendations may include displaying a simple alert or information indicator to the driver or user of the GPS-enabled device. The recommendation may be displayed, played in a message, or as an alarm. For example, the user may have designated tones or alerts for speeding up, slowing down, or taking evasive action. The recommendation may be received by the driver or another passenger in the vehicle carrying a GPS-enabled device.)

Regarding claim(s) 5. Howarter discloses wherein the alert zone comprises one or more of a construction zone, an accident site, a medical emergency site along a roadway, a section of roadway affected by traffic from an event, and a zone where a roadway is at least partially blocked (para. 17, e.g. Traffic detectors are wireless transmitters configured to broadcast information and data relating to traffic conditions which may include intersections, reduced speed zones, accident scenes, emergency vehicles, construction zones, school zones, and other road conditions and events)

Regarding claim(s) 6, 16, Howarter discloses wherein the alert zone further comprises a section module that divides the alert zone into two or more sections, wherein the alert zone module further broadcasts locations of each section along with the location of the alert zone, and wherein the instruction module broadcasts separate instructions for each section (Para. 17, e.g. Traffic detectors are wireless transmitters configured to broadcast information and data relating to traffic conditions which may include intersections, reduced speed zones. Para. 42) 

(para. 21, e.g. The display 208 may display text, graphics, pictures, video, and other interactive elements for guiding the user. In particular, the display 208 may display information regarding traffic conditions and provide visual alerts regarding the traffic conditions.) 

Regarding claim(s) 8, 9, 13. 14. Howarter discloses, further comprising a monitor module that monitors vehicles at least within the alert zone, wherein the monitor module monitors one or more of vehicle speed, vehicle direction, and vehicle evasive actions (para. 68-para. 70, e.g. the potential recommendations may include displaying a simple alert or information indicator to the driver or user of the GPS-enabled device. The recommendation may be displayed, played in a message, or as an alarm. For example, the user may have designated tones or alerts for speeding up, slowing down, or taking evasive action. The recommendation may be received by the driver or another passenger in the vehicle carrying a GPS-enabled device.)

Regarding claim(s) 10. Howarter discloses further comprising a statistics module that broadcasts one or more traffic statistics along with the alert signal, the traffic statistics derived from information monitored by the monitor module (Para. 17, e.g. Traffic detectors are wireless transmitters configured to broadcast information and data relating to traffic conditions which may include intersections, reduced speed zones, accident scenes, emergency vehicles, construction zones, school zones, and other road conditions and events. Traffic conditions may be stationary, such as a stop light, or may change locations, such as a train.) 

Regarding claim(s) 11. Howarter discloses a refresh module that updates one or more of the alert signal, the alert zone and the instructions in response to updated information from the monitor module (para. 5, e.g. The GPS device may include a processor for executing a set of instructions configured to respond to traffic conditions. The GPS device may further include a memory for storing the set of instructions. The set of instructions may be configured to communicate wirelessly with one or more traffic detectors regarding traffic conditions.)

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarter et al. US2009/0063030 (“Howarter ") in view of Fairfield et al. US2014/0063232 (“Fairfield”) further in view of Hathaway et al. US2016/0304028 (“Hathaway”).

Regarding claim(s) 12, 18. Howarter does not explicitly disclose a handheld module that interacts with one or more of the alert module, the alert zone module, and the instruction module and provides additional instructions to vehicles within visual distance of a person holding the handheld module. 
Hathaway teaches another construction zone system and method specifically a handheld module that interacts with one or more of the alert module, the alert zone module, and the instruction module and provides additional instructions to vehicles within visual distance of a person holding the handheld module (para. 30, e.g. FIG. 1, in some embodiments of the system 100, the vehicle tracking unit 104 may include a GPS unit or a differential GPS system that may be mounted on vehicles dedicated towards working in the construction zone. In some embodiments, the personnel tracking unit 106 may be a battery powered device that may be simpler and/or smaller than the vehicle tracking unit 104 that is designed to track the position of personnel or temporary vehicles on the construction site and transmit the positions to various other devices. In various embodiments, the base station 108 of the system 100 may be located at an onsite headquarters and may give construction site management a map display of all personnel (via the personnel tracking units 106), vehicles (via the vehicle tracking units 104), and local traffic (via the vicinity monitoring unit 102).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Howarter by incorporating the applied teaching of Hathaway to improve traffic safety in the construction zones.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669